                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *             Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        and                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************


        ASSENTED-TO MOTION TO EXTEND TIME TO SUBMIT JOINT
              STATEMENT OF FACTS UNTIL JULY 16, 2020

       NOW COMES Governor Christopher T. Sununu, in his official capacity as

Governor of the State of New Hampshire (“Governor”) and William M. Gardner, in his

official capacity as Secretary of State for the State of New Hampshire (“Secretary of

State”) (collectively “State”), by and through their counsel, the New Hampshire Office of

the Attorney General, and respectfully submit this assented-to motion to extend time to

file the joint statement of facts until July 16, 2020. In support, the State states as follows:

       1.      In advance of the preliminary injunction hearing on July 22, 2020, this

Court set a deadline of July 14, 2020 for the parties to submit a joint statement of facts.



                                             -1-
       2.      The parties have been working on the joint statement, but require an

additional two days in which to complete it. Accordingly, the State requests an extension

of the deadline to file the joint statement of facts until July 16, 2020.

       3.      The relief requested herein will not require the continuance of any hearing

scheduled in this action.

       4.      Counsel for the plaintiffs, Jon Meyer, Esquire, assents to the relief

requested herein.




                                             -2-
       WHEREFORE, the State respectfully requests that this Court:

       A.       Extend the deadline in which to file the joint statement of facts until July
                16, 2020; and

       B.       Grant such further and other relief as this Court deems just, equitable and
                proper.
                                              Respectfully submitted,

                                               CHRISTOPHER T. SUNUNU,
                                               GOVERNOR OF THE STATE OF NEW
                                               HAMPSHIRE

                                               and

                                               WILLIAM GARDNER,
                                               NEW HAMPSHIRE SECRETARY OF
                                               STATE

                                               By their attorneys,

                                               GORDON J. MACDONALD
                                               ATTORNEY GENERAL


July 14, 2020                                  /s/ Daniel E. Will
                                               Daniel E. Will, Bar #12176
                                               Solicitor General

                                               /s/Laura E. Lombardi
                                               Laura E. Lombardi, Bar #12821
                                               Senior Assistant Attorney General

                                               /s/Sean R. Locke
                                               Sean R. Locke, Bar #265290
                                               Assistant Attorney General

                                               New Hampshire Department of Justice
                                               Office of the Attorney General
                                               33 Capitol Street, Concord, NH 03301-6397
                                               (603) 271-3650




                                             -3-
                             CERTIFICATE OF SERVICE

       I, Daniel E. Will, hereby certify that a copy of the foregoing assented-to motion to

extend time to submit joint statement of facts was sent via the court’s e-filing system to

H. Jonathan Meyer, Esquire, counsel for the Plaintiffs.


July 14, 2020                                 /s/ Daniel E. Will
                                              Daniel E. Will




                                            -4-
